UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1477


JEWEL D. HILL,

                 Plaintiff – Appellant,

          v.

NISSA N. MUWWAKKIL,

                 Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cv-00915-HEH)


Submitted:   September 29, 2011            Decided:   October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


Jewel D. Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jewel D. Hill seeks to appeal the district court’s

orders (1) dismissing her civil action for failure to state a

claim upon which relief can be granted; (2) denying her motion

for   extension     of   time   to   file      a   notice     of   appeal;   and     (3)

denying her motion for reconsideration.                   We dismiss the appeal

in part and affirm in part.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The    district     court’s     order      dismissing    Hill’s       action

was entered on the docket on February 1, 2011.                     Over thirty days

later, on March 23, 2011, Hill filed both a motion for extension

of time to file a notice of appeal and a notice of appeal.                           The

district    court    denied     Hill’s        motion    for    extension     of    time

because    she    failed   to   demonstrate        excusable       neglect   or    good

cause.     Fed. R. App. P. 4(a)(5)(A)(i).                Because Hill failed to

file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we dismiss the appeal in part.


                                          2
            Moreover,    because    we        agree    that     Hill     failed   to

demonstrate    excusable      neglect    or    good    cause,      we    affirm   the

district court’s order denying her motion for extension of time.

Finally, we affirm the district court’s order denying Hill’s

motion for reconsideration.

            We deny Hill’s motions to certify questions to the

United     States   Attorney     General       and    the     Virginia     Attorney

General.     We dispense with oral argument because the facts and

legal    contentions    are   adequately       presented      in   the    materials

before   the   court    and   argument      would     not   aid    the   decisional

process.

                                                            DISMISSED IN PART,
                                                            AFFIRMED IN PART




                                        3